DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 03/16/2021. 
Applicant's election of Group I, claims 1-5 & 8, over phone on 06/01/2022 (Hopeton Walker, REG. NO. 64808) without traverse is acknowledged. Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (claim 6) and Group III (claim 7). Thus, claims 1-5 & 8 are presented for further examination
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I  Claims 1-5 & 8 are drawn to a storage apparatus and an information processing apparatus.
Group II Claim 6 is drawn to a High Dimensional Gaussian Filtering circuit.
Group III Claim 7 is drawn to a stereo depth calculation circuit.
The inventions are distinct, each from the other because of the following reasons: 	The inventions of groups I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct from each other if they are shown to be separately usable. 
In the instant case, the invention of group I has separate utility such as a storage apparatus and information processing apparatus; the invention of group II has separate utility such as High Dimensional Gaussian Filtering circuit; the invention of group III has separate utility such as a stereo depth calculation circuit. 
Thus, Group I has distinct utility not limited for use with the utility of Groups II & III,  Group II has distinct utility not limited for use with the utility of Groups I & III, and Group III has distinct utility not limited for use with the utility of Groups I & II. See MPEP § 806.05.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and recognized divergent subject matter, and because the search required for one group is not coextensive with the search required for other group, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant's election of Group I, claims 1-5 & 8, over phone on 06/01/2022 (Hopeton Walker, REG. NO. 64808) without traverse is acknowledged. Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group III.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 03/16/2021 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Marukame et al. (US 2013/0250686; hereinafter Marukame).
Regarding independent claim 1, Marukame teaches A storage apparatus (Figs. 1, 7; [0145]-[0150]) of an associative array type (claim 16, a first storage unit configured to include a block that stores a key, a value associated with the key, a key address generated on the basis of the key and address information in which the key address and a physical address of the value are associated with each other) comprising: 
a first memory (Fig. 1, K2P table 132b; claim 1, a first storage unit configured to include a block that stores a key, a value associated with the key, a key address generated on the basis of the key and address information in which the key address and a physical address of the value are associated with each other); a second memory that stores a value (Fig. 1, KVS data block 133; claim 2, a second storage unit configured to store key-value information in which a key and a value are associated with each other); and a third memory (Fig. 1, P2K table 132c), wherein the first memory stores a key and an address of the second memory (Fig. 1, K2P table 132b), the address of the second memory being an address where the value corresponding to the key is stored  (claim 10, the first storage unit includes the block that stores the key, the value, a fixed-length key address generated on the basis of the key, and the address information; Fig. 7, K2P table; [0135]), and
the third memory stores an address of the first memory (Fig. 1, P2K table 132c; Fig. 9), the address of the first memory being an address where the key corresponding to the value stored in the second memory is stored ([0139], physical pages of KVS data are also managed by using the P2K table that is a reverse lookup table of the K2P table 132 b).
Regarding claim(s) 2, Marukame further teaches wherein the first memory further stores a flag that indicates whether or not the key has been registered ([0150], If the key address is not found in the K2P table 132 b in step S103 (No in step S103), the writing unit 115 adds the value to a physical page at an available physical address (step S110). The writing unit 115 registers the key and the physical address of the value in association with each other in the K2P table 132 b (step S111). The writing unit 115 registers the used physical address in the P2K table (step S112)).
Regarding claim(s) 3, Marukame further teaches wherein the address at which the key is stored in the first memory is calculated from the key with use of a hash function ([0087]-[0090]; [0054], Convert a key to a fixed-length data by a hash function or the like and translate the fixed-length data to an address of an available memory to obtain a fixed-length address. Set the fixed-length address resulting from the translation to a key address.).
Regarding claim(s) 4, Marukame further teaches wherein the address at which the key is stored in the first memory is calculated using an open addressing method ([0130], combining two or more methods for converting arbitrary-length data to fixed-length data. For example, when a key address is to be converted to one with a length of 32 bits, a method of generating a part corresponding to 16 bits by a hash function, expressing the remaining 16 bits by binary data obtained by converting the key itself with an ASCII code or the like, and combining the 16-bit data can be used. Since the first half 16-bit value is a random value but the second half 16-bit value is derived from the original data, the probability of key collision can be made as low as possible; [0181],  two hash functions are used. When values are converted using different hash functions, the probability that resulting hash values become different will be higher even for values that collide when only one has function is used).
Regarding claim(s) 8, Marukame further teaches An information processing apparatus that stores data by an associative array system with use of the storage apparatus according to claim 1 (claim 16, An information processing system; Figs. 1, 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marukame et al. (US 2013/0250686; hereinafter Marukame) in view of Blott et al. (US 2015/0160862; hereinafter Blott).
Regarding claim(s) 5, Marukame further teaches wherein …a memory of the second memory includes a DRAM ([0072], the device controller 110 can use the second memory block, the device controller 110 can read the KVS data in the storage unit 130 out into the second memory block and refer to the read KVS data… the second memory block is a volatile DRAM). However, Marukame does not explicitly teach storing hash tables in SRAM.
In an analogous art of key-value association table, Blott teaches storing hash tables in SRAM as shown in [0028], A hash table memory interface 111 enables accessing a hash memory, which may be a SRAM.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Marukame and Blott before them, to store hash tables in SRAM because hash tables (e.g., first memory and the third memory) are smaller than the KVS and the hash tables need to be processed at high speed and because SRAM is more expensive but has lower latency than DRAM. Thus, the combination of Marukame and Blott teaches wherein each of the first memory and the third memory includes an SRAM and a memory of the second memory includes a DRAM.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138